 1   Christy J. White (D.C. Bar No. 974102)
     U.S. Securities and Exchange Commission
 2   100 F Street, NE, Mail Stop 5628
 3   Washington, DC 20549
     Tel: 202-551-4502
 4   Email: whitechr@sec.gov
     Facsimile: 202-572-1372
 5
                                UNITED STATES DISTRICT COURT
 6                                   DISTRICT OF NEVADA
 7
 8   SECURITIES AND EXCHANGE                             Case No.: 3:16-cv-00270-MMD-VPC
     COMMISSION,
 9              Plaintiff,
                  v.                                     Honorable Miranda Du
10
11   DAVID B. KAPLAN, ESQ., ET AL,                       ORDER GRANTING UNITED
                                                         STATES SECURITIES AND
12                  Defendant, and                       EXCHANGE COMMISSION’S
                                                         MOTION FOR AN ORDER STAYING
13   LISA M. KAPLAN, et al.                              THE FEBRUARY 28, 2019 SHERIFF’S
                                                         SALE AND RELATED STATE COURT
14                  Relief Defendants.
                                                         PROCEEDING
15
16
            This matter coming to be heard on Plaintiff, United States Securities and Exchange
17
     Commission’s (“Commission” or “SEC”) Emergency Motion for an Order Staying the February
18
19   28, 2019 Sheriff’s Sale and Related State Court Proceeding (“Motion”), and this Court having

20   considered the Commission’s Motion (ECF No. 117), the response (ECF No. 120), the reply

21   (ECF No. 122), and arguments presented at this Court’s hearing on February 27, 2019 (ECF No.
22   123), finds as follows:
23
            1.       This Court has jurisdiction over the subject matter of the action, the Defendants
24
     and Relief Defendants, and all property subject to this Court’s Temporary Restraining Order and
25
     Asset Freeze (“2016 Asset Freeze”), which was incorporated into this Court’s Preliminary
26
27   Injunction (ECF Nos. 13, 23);

28          2.       At all relevant times, the property located at 1314 Cave Rock Drive, Unit B,

                                                     1
 1   Zephyr Cove, Nevada (“Subject Property”) has been subject to the 2016 Asset Freeze and
 2   otherwise under the jurisdiction of this Court;
 3
              3.      Dean Properties, LLC, and James and Marla Dean (collectively, “the Deans”)
 4
     were served with notice of the 2016 Asset Freeze on June 1, 2016;
 5
              4.      Despite notice of the 2016 Asset Freeze, the Deans proceeded to obtain a
 6
 7   judgment against Defendants David Kaplan and Synchronized Organizational Solutions

 8   International, Ltd. (“SOSI”), and have sought to execute against the Subject Property by way of a

 9   sheriff’s sale pending before the District Court for Clark County, Nevada, in the matter captioned
10   Dean Properties, LLC, et al, v. SOSI, et al, Case No. A-16-742128-F Dept. No. IV (“State Court
11
     Proceeding”);
12
              5.      The Deans’ State Court Action interferes with an asset under this Court’s
13
     jurisdiction.
14
15            6.      The Commission’s ability to enforce its final judgment for the benefit of all

16   injured investors may be impaired unless certain interests in the Subject Property are determined

17   by this Court; and
18            The Commission has made a sufficient and proper showing in support of the relief
19
     requested;
20
              Now, therefore,
21
              IT IS HEREBY ORDERED that the Plaintiff’s emergency motion is granted;
22
23            IT IS HEREBY FURTHER ORDERED that sheriff’s sale and related State Court

24   Proceeding, as it pertains to the Subject Property, are hereby stayed until further order of this
25   Court;
26
27
28

                                                       2
 1          IT IS HEREBY FURTHER ORDERED that counsel for the Commission will file a
 2   motion regarding the Subject Property on or before March 14, 2019. The regular briefing
 3
     schedule will apply thereafter; and
 4
            IT IS HEREBY FURTHER ORDERED that this Court shall retain jurisdiction of this
 5
     matter for all purposes.
 6
 7
 8   SO ORDERED:

 9          March 8
     Dated: ___________ ____, 2019
                                                    Honorable Miranda Du
10                                                  United States District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
